                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF CONNECTICUT

AGUSTIN MORALES-ROJAS,                            :
    Plaintiff,                                    :
                                                  :
       v.                                         :   Case No. 3:17cv1434(MPS)
                                                  :
DR. RICARDO RUIZ, ET AL.,                         :
      Defendants.                                 :

         RULING ON DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       The plaintiff, Agustin Morales-Rojas, is currently incarcerated at Cheshire Correctional

Institution, in Cheshire, Connecticut. He initiated this action by filing a complaint pro se

pursuant to 42 U.S.C. § 1983 against Drs. Ricardo Ruiz and Samuel Berkowitz.

       On January 12, 2018, after reviewing the complaint, I concluded that the plaintiff had

stated plausible claims of deliberate indifference to his alleged need for orthopedic shoes or

inserts or other treatment to alleviate pain and discomfort in his left foot against Drs. Ruiz and

Berkowitz and a plausible claim of deliberate indifference to his ankle injury against Dr. Ruiz.

See Initial Review Order, ECF No. 7. I allowed those Eighth Amendment claims to proceed

against Drs. Ruiz and Berkowitz in their individual and official capacities.

       On March 8, 2018, the defendants filed an answer to the complaint. On August 10, 2018,

the defendants moved for summary judgment. On January 16, 2019, the plaintiff filed his

opposition to the motion. For the reasons set forth below, the motion for summary judgment will

be granted.

I.     Standard of Review

       The party moving for summary judgment bears the burden of demonstrating “that there is
no genuine dispute as to any material fact and [that it] is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). A fact is “material” if it “might affect the outcome of the suit under the

governing law,” and a dispute is “genuine” if “a reasonable jury could return a verdict for the

nonmoving party” based on it. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       If a motion for summary judgment is supported by documentary evidence and sworn

affidavits and “demonstrates the absence of a genuine issue of material fact,” the nonmoving

party must do more than assert the existence of some unspecified disputed material facts or “rely

on conclusory allegations or unsubstantiated speculation.” Robinson v. Concentra Health Servs.,

Inc., 781 F.3d 42, 44 (2d Cir. 2015) (citation omitted). The party opposing the motion for

summary judgment “must come forward with specific evidence demonstrating the existence of a

genuine dispute of material fact.” Id.

       In reviewing the record, the court must “construe the evidence in the light most favorable

to the non-moving party and . . . draw all reasonable inferences in its favor.” Gary Friedrich

Enters., L.L.C. v. Marvel Characters, Inc., 716 F.3d 302, 312 (2d Cir. 2013) (citation omitted).

The court may not “make credibility determinations or weigh the evidence. . . . [because]

[c]redibility determinations, the weighing of the evidence, and the drawing of legitimate

inferences from the facts are jury functions, not those of a judge.” Proctor v. LeClaire, 846 F.3d

597, 608 (2d Cir. 2017) (internal quotation marks and citations omitted).

       Where one party is proceeding pro se, the court reads the pro se party’s papers liberally

and interprets them “to raise the strongest arguments that they suggest.” Willey v. Kirkpatrick,

801 F.3d 51, 62 (2d Cir. 2015) (internal quotation marks and citation omitted). Despite this

liberal interpretation, however, allegations unsupported by admissible evidence “do not create a


                                                  2
material issue of fact” and cannot overcome a properly supported motion for summary judgment.

Weinstock v. Columbia Univ., 224 F.3d 33, 41 (2d Cir. 2000).

II.    Facts1

       The plaintiff’s medical records reflect that he has been confined in a State of Connecticut

Department of Correction facility since at least July 2008. Defs.’ L.R. 56(a)1, Ex. B (Medical

Records), ECF No. 18 at 40.2 Prior to his incarceration, the plaintiff was the victim of gunshot

wounds to his left foot and knee and the left side of his back and neck. Defs.’ L.R. 56(a)1 ¶ 2;

Compl., ECF No. 1 at 2-3 ¶ 8. The injuries sustained by the plaintiff required the amputation of

the fourth and fifth toes on his left foot. Defs.’ L.R. 56(a)1 ¶ 3.

       On December 17, 2008, Dr. Berkowitz examined the plaintiff’s left foot due to his

complaints of painful corns. Id. ¶ 4. Dr. Berkowitz diagnosed the plaintiff’s corn as having been

caused by a hammer toe deformity in the third toe of his left foot. Id. ¶ 5. A hammer toe

deformity is the abnormal bending of the middle joint of the toe. Pl.’s L.R. 56(a)2 ¶ 4.

       It was Dr. Berkowitz’s opinion that orthopedic shoes could alleviate the pain caused by

the corn on the plaintiff’s third toe. Defs.’ L.R. 56(a)1 ¶ 6. On December 18, 2008, Dr.

Berkowitz submitted a request to the Utilization Review Committee (“URC”) to approve

orthopedic shoes for the plaintiff. Id. ¶ 7. On January 14, 2009, Dr. Berkowitz informed the



       1
         The relevant facts are taken from the defendants’ Local Rule 56(a)1 Statement (“Defs.’
L.R. 56(a)1”), [ECF No. 16-2], the Exhibits, [ECF Nos. 16-3, 16-4, 17, 18], filed in support of
the Local Rule 56(a)1 Statement, the plaintiff’s Local Rule 56(a)2 Statement (Pl.’s L.R. 56(a)1”),
[ECF No. 24-2], and the plaintiff’s Declaration, [ECF No. 24-3].
       2
          The State of Connecticut Department of Correction’s website reflects that the plaintiff’s
latest date of admission to the Department of Correction was July 18, 2005, and that a judge
sentenced him to forty-two years of imprisonment on July 23, 2007. This information is
available at: http://portal.ct.gov/DOC under Inmate Information Search using the plaintiff’s CT
                                                3
plaintiff that the URC had approved the request for orthopedic shoes. Id. ¶ 8. After asking the

plaintiff his shoe size and being told he was a size 10, Dr. Berkowitz ordered a size ten

orthopedic shoe for the plaintiff. Ex. C (Affidavit of Samuel Berkowitz), ECF No. 16-3 ¶¶ 12-14.

On April 22, 2009, the plaintiff informed Dr. Berkowitz that he was still experiencing pain due

to corns and had not received the orthopedic shoes. Ex. C ¶ 15. On May 11, 2009, a medical

staff member delivered the orthopedic shoes to the plaintiff. Id. ¶ 16.

       On August 26, 2009, Dr. Berkowitz met with the plaintiff and the plaintiff explained that

he had thrown out the orthopedic shoes because they had broken. Id. ¶ 17. Dr. Berkowitz noted

that the plaintiff still suffered from a painful corn due to the hammer toe deformity. Id. Later

that day, Dr. Berkowitz submitted a request to the URC to perform a procedure to correct the

hammer toe deformity. Defs.’ L.R. 56(a)1 ¶ 11.

       On September 1, 2009, the URC approved the request. Ex. B (Medical Records), ECF

No. 18 at 110. On February 24, 2010, Dr. Berkowitz performed surgery to correct the plaintiff’s

hammer toe deformity of the third toe of his left foot. Defs.’ L.R. 56(a)1 ¶ 12; Ex. B at 111-14.

         On June 8, 2012, prison officials transferred the plaintiff from Cheshire to Corrigan

Correctional Institution. Ex. A (Medical Records), ECF No. 17 at 87. On July 9, 2012, Dr.

Fedus, a podiatrist, evaluated the plaintiff due to his complaints of callouses on his right foot and

on his left foot. Defs.’ L.R. 56(a)1 ¶ 13; Ex. A at 101. Dr. Fedus noted that the plaintiff’s gait

was normal, there was no abnormal wear on the plaintiff’s sneakers, he had no fourth or fifth

toes on his left foot due to amputation, and he had callouses on the bottoms of some of the toes

on both feet. Ex. A at 101. He treated the callouses by manual debridement. Id. Based on his



DOC Inmate Number, 332696 (last visited Feb. 26, 2018).
                                             4
examination, Dr. Fedus did not see a medical need for special sneakers, noting that quality and

comfort were not a medical need. Id.

       At some point between May 19, 2016 and June 2, 2016, prison officials at Corrigan

transferred the plaintiff back to Cheshire. Id. at 48-53. On July 1, 2016, Dr. Ruiz evaluated the

plaintiff due to his complaints of lumbar back pain and callouses on his feet. Defs.’ L.R. 56(a)1

¶¶ 16-18. Dr. Ruiz ordered an x-ray of the plaintiff’s back, prescribed a medication to alleviate

the plaintiff’s pain, issued him a bottom bunk pass for a year, and recommended that he tie his

shoes correctly and refrain from engaging in sports. Id. ¶¶ 18, 20; Ex. D ¶¶ 7-10; Ex. A at 8, 47.

       On September 1, 2016, Dr. Ruiz examined the plaintiff due to his complaints of back pain

and a potential allergy to fish. Defs.’ L.R. 56(a)1 ¶ 23; Ex. A at 43. Dr. Ruiz noted the x-ray of

the plaintiff’s lumbar spine was normal, the plaintiff could sit and stand, and his gait was normal.

Ex. D ¶ 14; Ex. A at 43, 93. He advised the plaintiff to avoid fish and directed him to contact his

unit manager regarding his request for a new mattress. Ex. A at 43. Dr. Ruiz noted no complaints

of foot pain. Defs.’ L.R. 56(a)1 ¶ 24.

       On November 3, 2016, Dr. Ruiz examined the plaintiff due to his complaints that his

shoes did not fit him properly and his request that he be tested for lead poisoning. Id. ¶ 26; Ex.

A at 38; Ex. D ¶ 16. Dr. Ruiz observed abrasions on the tops of the plaintiff’s second and third

toes on his left foot. Ex. A at 38; Ex. D ¶ 16. Later that day, Dr. Ruiz submitted a request to the

URC for a podiatry consultation due to the abrasions on the tops of the plaintiff’s toes on his left

foot. Defs.’ L.R. 56(a)1 ¶ 27. On November 10, 2016, the URC approved the request. Id. ¶ 28

       On December 5, 2016, Dr. Berkowitz examined the plaintiff and noted abrasions on both

of his feet Id. ¶¶ 28-29. When Dr. Berkowitz suggested that the plaintiff’s shoes were too small,


                                                  5
the plaintiff advised Dr. Berkowitz that he had always worn a size ten shoe. Ex. A at 103; Pl.’s

L.R. 56(a)2 ¶ 30. Dr. Berkowitz measured the plaintiff’s feet using a shoe sizer and concluded

that the plaintiff’s feet were a size twelve. Defs.’ L.R. 56(a)1 ¶ 30; Ex. A at 103. Dr. Berkowitz

opined that the plaintiff was wearing shoes that were too small for his feet and that if he wore

shoes that were the appropriate size, he would not experience any injuries to his toes. Defs.’

L.R. 56(a)1 ¶ 33; Ex. A at 103. Dr. Berkowitz did not prescribe orthotic shoes for the plaintiff’s

feet. Defs.’ L.R. 56(a)1 ¶ 31; Ex. A at 103.

       On June 22, 2017, the plaintiff injured his left ankle while attempting to catch a

basketball in the recreation yard. Pl.’s L.R. 56(a)2 ¶ 35. The nurse who treated the plaintiff after

he was brought to the medical unit noted that the plaintiff had complained that he had twisted his

left foot playing basketball; the nurse also noted that his left foot was painful and swollen, he

was limping, and he was missing the fourth and fifth toes on his left foot. Ex. A at 30-31. The

nurse provided the plaintiff with ice, motrin, an ace wrap, and crutches, advised him to elevate

his foot and to stop playing basketball because it was a risky sport, and notified Dr. Ruiz. Id. at

29-31. A short time later, Dr. Ruiz examined the plaintiff and observed that there was swelling

over the outside of his midfoot, prescribed Motrin for pain, an ace bandage, and crutches, and

ordered that the plaintiff undergo an x-ray of his left foot. Defs.’ L.R. 56(a)1 ¶¶ 36-39.

       On June 26, 2017, the plaintiff underwent an x-ray of his left foot. Id. ¶ 42. On June 28,

2017, a nurse examined the plaintiff and noted that the plaintiff’s left foot was still swollen, he

was using crutches, and he had an ace bandage around his left ankle. Id. ¶¶ 43-44. Later that

day, Dr. Ruiz reviewed the x-ray of the plaintiff’s left foot and concluded that the plaintiff had

sustained a “Jones fracture” to the base of the fifth metatarsal bone in that foot. Id. ¶ 45; Ex. A at


                                                  6
92. It was unclear from the x-ray when the fracture had occurred. Ex. A at 92. That evening,

Dr. Ruiz met with the plaintiff and informed him that his x-ray reflected that he had suffered a

fracture to the base of the fifth metatarsal of his left foot. Defs.’ L.R. 56(a)1 ¶ 45. Dr. Ruiz

prescribed a new pain medication to be taken for thirty days and a hard, orthopedic boot to be

worn by the plaintiff for six to eight weeks. Id. ¶ 46; Ex. A at 6; Ex. D ¶¶ 28-29. On July 24,

2017, the plaintiff returned the orthopedic boot and crutches to the medical department. Defs.’

L.R. 56(a)1 ¶ 48.

       On August 29, 2017, pursuant to a decision reached in a state habeas petition filed by the

plaintiff, Dr. Ruiz issued the plaintiff a pass to secure two pairs of outside/community footwear a

year. Id. ¶¶ 50-51, Ex. A at 5. Dr. Ruiz noted that in the future, a Department of Correction

Americans with Disabilities Act Coordinator would make decisions regarding the provision of

non-medical footwear that might be needed by the plaintiff. Defs.’ L.R. 56(a)1 ¶ 52.

III.   Discussion

       As a preliminary matter, the court notes that in his memorandum in opposition to the

defendants’ motion for summary judgment, the plaintiff makes reference to a claim under the

Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq., and a claim under the

Rehabilitation Act (“RA”), 29 U.S.C. § 794. See Mem. Opp’n Mot. Summ. J., ECF No. 24, at 7.

The plaintiff did not assert either an ADA or an RA claim in the complaint. Nor has the plaintiff

ever attempted to amend his complaint to add these new claims.

       A plaintiff cannot amend his complaint in a memorandum in opposition to a motion for

summary judgment. See Lyman v. CSX Transportation Inc., 364 F. App’x 699, 701 (2d Cir.

2010) (affirming district court's determination that it should not consider claims raised for the


                                                  7
first time in opposition to summary judgment (citations omitted); Auguste v. Dep't of

Corrections, 424 F. Supp. 2d 363, 368 (D. Conn. 2006) (generally, a plaintiff “cannot amend his

complaint in his memorandum in response to defendants' motion for summary judgment”).

Thus, the court considers only the Eighth Amendment claims of deliberate indifference to

medical needs against Drs. Ruiz and Berkowitz as asserted in the complaint and described in the

initial review order.

       The defendants raise two arguments in support of their motion for summary judgment.

They contend that they were not deliberately indifferent to the plaintiff’s medical needs and that

they are entitled to qualified immunity.

       A.      Deliberate Indifference – Eighth Amendment

       The Supreme Court has held that deliberate indifference by prison officials to a prisoner’s

serious medical need constitutes cruel and unusual punishment in violation of the Eighth

Amendment. See Estelle v. Gamble, 429 U.S. 97, 104 (1976). There is an objective and a

subjective component to the deliberate indifference standard. See Salahuddin v. Goord, 467 F.3d

263, 279-80 (2d Cir. 2006).

       Objectively, the alleged deprivation of medical care must be “sufficiently serious.”

Wilson v. Seiter, 501 U.S. 294, 298 (1991). A “sufficiently serious” deprivation exists if the

plaintiff suffers from an urgent medical condition that is degenerative or is capable of causing

death or extreme or chronic pain. See Brock v. Wright, 315 F.3d 158, 163 (2d Cir. 2003)

(citation omitted); Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir. 1996) (internal quotation

marks and citations omitted). A medical condition may not initially be serious, but may become

serious because it is degenerative, and if left untreated or neglected for a long period of time, will


                                                  8
“result in further significant injury or the unnecessary and wanton infliction of pain.” Harrison,

219 F.3d at 136 (citations omitted). The Second Circuit has identified several factors that are

relevant to the inquiry into the seriousness of a medical condition: “an injury that a reasonable

doctor or patient would find important and worthy of comment or treatment; the presence of a

medical condition that significantly affects an individual’s daily activities; or the existence of

chronic and substantial pain.” Chance v. Armstrong, 143 F.3d 698, 702 (2d Cir. 1998) (internal

quotation marks and citation omitted).

       The plaintiff must also show that, subjectively, the defendant prison official “act[ed] with

a sufficiently culpable state of mind.” Id. (internal quotation marks and citation omitted). Thus,

the defendant must have been actually aware of a substantial risk that the inmate would suffer

serious harm as a result of his or her actions or inactions and have disregarded that risk. See

Salahuddin, 467 F.3d at 279-80. The fact that a prison official did not alleviate a significant risk

that he should have perceived but did not perceive does not constitute deliberate indifference.

See Farmer, 511 U.S. at 838. “[M]ere negligence is not actionable, nor is mere medical

malpractice tantamount to deliberate indifference.” Youmans v. City of New York, 14 F. Supp. 3d

357, 364 (S.D.N.Y. 2014) (internal quotation marks and alterations omitted).

               1.      Dr. Berkowitz

       The plaintiff claims that in December 2016, Dr. Berkowitz was deliberately indifferent to

the pain in his left foot when he neglected to prescribe him orthopedic shoes or inserts. He

suggests that Dr. Berkowitz’s decision not to prescribe orthotic footwear was based on a desire to

save money.

       Dr. Berkowitz does not address the objective prong of the Eighth Amendment standard


                                                  9
and does not contest the fact that the plaintiff’s medical condition during the period in question

was serious. Rather, he contends that the medical evidence reflects that he was not deliberately

indifferent to the plaintiff’s serious need.

        In support of the motion for summary judgment, Dr. Berkowitz declares that during the

appointment with the plaintiff on December 5, 2016, he observed abrasions to the great toe of the

plaintiff’s right foot and the second toe of the plaintiff’s left foot and that the plaintiff had no

fourth or fifth toe on his left foot. Ex. C ¶ 24. Neither abrasion was infected and no hammer toe

deformity was present. Id. Dr. Berkowitz concluded that the abrasions on the plaintiff’s toes

had been caused by the plaintiff not wearing the correct size shoes. Id. ¶ 25. When the plaintiff

commented that he had always worn a size ten shoe, Dr. Berkowitz took out a shoe sizer and

measured the plaintiff’s feet. Id. ¶ 26. Dr. Berkowitz’s measurement reflected that the plaintiff’s

feet were a size twelve. Id. It was his opinion that the plaintiff would not suffer abrasions to his

toes if he wore the correct size shoes and recommended that the plaintiff obtain the correct size

shoes. Id. ¶ 27. Dr. Berkowitz concluded that there was no medical necessity to prescribe the

plaintiff orthotic footwear. Id. ¶¶ 28-29.

        The plaintiff contends that this opinion was incorrect because Dr. Berkowitz had

prescribed orthotic shoes for him in 2008. The plaintiff’s medical records reflect, however, that

in December 2008, Dr. Berkowitz prescribed orthotic shoes for the plaintiff in order to alleviate

the plaintiff’s pain and corns from a hammer toe deformity on his left foot. Ex. B at 20. When

the orthotic shoes proved to be ineffective in alleviating the plaintiff’s symptoms, Dr. Berkowitz

sought approval to perform corrective surgery on the plaintiff’s hammer toe. Id. at 120. In

February 2010, Dr. Berkowitz performed the hammer toe corrective surgery. Id. at 111-14.


                                                   10
Thus, after the surgery, the initial basis for prescribing the orthotic footwear, to alleviate pain and

corns from the plaintiff’s hammer toe, was no longer present. Although later in 2010, a

podiatrist submitted a request that the plaintiff be provided with new Nike sneakers to

accommodate his foot deformity, the URC did not approve the request because it did not

understand the medical need for Nike sneakers. Id. at 108. The plaintiff’s medical records

reflect that on December 9, 2010, a medical provider informed the plaintiff that URC had denied

the request for Nike sneakers and instructed the plaintiff to buy sneakers from the commissary.

Id. at 55.

        No other physician, including Dr Febus, who is a podiatrist and who examined the

plaintiff in 2011 and 2012, has found it medically necessary to prescribe orthotic foot wear for

the plaintiff’s left foot condition. Id. at 116-17; Ex. A at 101. Nor has the plaintiff submitted

any medical or other evidence to support his conclusion that the condition of his left foot requires

an orthotic shoe.

        The fact that the plaintiff disagrees with Dr. Berkowitz’s conclusion that the abrasions on

his toes did not require medical treatment in the form of orthotic footwear and could be treated

by wearing a shoe that fit his foot correctly does not state a claim of deliberate indifference on

the part of Dr. Berkowitz. It is well-established that an inmate does not have a right to the

medical treatment of his or her choice. See Hill v. Curcione, 657 F.3d 116, 123 (2d Cir. 2011)

(“It has long been the rule that a prisoner does not have the right to choose his medical treatment

as long as he receives adequate treatment.”) (citation omitted); Chance, 143 F.3d at 703 (“So

long as the treatment given is adequate, the fact that a prisoner might prefer a different treatment

does not give rise to an Eighth Amendment violation.”) In addition, a difference of opinion


                                                  11
between an inmate and medical professional does not constitute evidence of deliberate

indifference. See Bolden v. Cty. of Sullivan, 523 F. App'x 832, 833 (2d Cir. 2013) (“Indeed, we

have held that a disagreement with the type of medical care provided is insufficient to state a

constitutional claim; ʻthe essential test is one of medical necessity and not one simply of

desirability.’”) (quoting Dean v. Coughlin, 804 F.2d 207, 215 (2d Cir. 1986)); Sonds v. St.

Barnabas Hosp. Corr. Health Servs., 151 F. Supp. 2d 303, 312 (S.D.N.Y. 2001) (“disagreements

over medications, diagnostic techniques[,] ... forms of treatment, or the need for specialists or the

timing of their intervention, are not adequate grounds for a Section 1983 claim”).

       The plaintiff has failed to offer evidence to suggest that there was no medical basis or

there was an improper basis for the diagnosis and treatment offered by Dr. Berkowitz after

examining him on December 5, 2016. His evidence on this point consists largely of statements

in his declaration disagreeing with Dr. Berkowitz’s diagnosis that the problem was that his shoes

were too small. See ECF No. 24-3 at ¶¶ 24-31. The plaintiff’s own opinions about proper

diagnosis and treatment are not admissible evidence and do not create a genuine dispute of fact.

Fuller v. Lantz, 549 Fed. Appx. 18, 20 (2d Cir. 2013) (unpublished) (affidavits of inmate and her

acquaintances, none of whom were medical professionals, were “insufficient to create a genuine

dispute of fact as to the propriety of a medical diagnosis”). Similarly, the plaintiff’s asserted

dissatisfaction with the treatment simply because it was not the treatment that he had requested is

insufficient to suggest deliberate indifference to a serious medical need. See Daniels v. Murphy,

No. 3:11-CV-00286 SRU, 2014 WL 3547235, at *9 (D. Conn. July 17, 2014) (“The claim that

Dr. Wright did not provide Daniels with his requested treatment [an ankle foot orthotic] does not

constitute deliberate indifference on the part of Dr. Wright, but rather Daniels' disagreement with


                                                  12
Dr. Wright's diagnosis of the severity of the conditions and treatment of those conditions. Such a

claim is not cognizable under the Eighth Amendment.”); Davidson v. Scully, 155 F. Supp. 2d 77,

84 (S.D.N.Y. 2001) (inmate’s allegations that “DOCS did not properly treat him because DOCS

denied him particular orthopedic shoes, orthotics, and surgery, which he claims are necessary to

treat his podiatric problems” constituted a disagreement about the type of treatment that the

inmate believed he should receive and did not rise to the level of an Eighth Amendment claim

that DOCS was deliberately indifferent to his podiatric problems); Sonds, 151 F. Supp.2d at 311

(“A difference of opinion between a prisoner and prison officials regarding medical treatment

does not, as a matter of law, constitute deliberate indifference. Nor does the fact that an inmate

might prefer an alternative treatment, or feels that he did not get the level of medical attention he

preferred.”) (internal citations omitted).

       Construing the evidence, including the plaintiff’s declaration, in the light most favorable

to him, and drawing all reasonable inferences in his favor, as required on summary judgment, I

find that the plaintiff has submitted no evidence suggesting that the evaluation and diagnosis of

his foot condition by Dr. Berkowitz during the consultative examination performed on December

5, 2016, “evince[d] a conscious disregard of a substantial risk of serious harm” to the condition

of his left foot such that it rose to the level of “culpable recklessness.” Hathaway, 99 F.3d at

553. Because the plaintiff has not provided evidence to meet the subjective prong of the

deliberate indifference standard, the motion for summary judgment is granted on the ground that

Dr. Berkowitz was not deliberately indifferent to the plaintiff’s painful foot condition when he

decided not to prescribe orthotic shoes for the plaintiff in December 2016.

               2.      Dr. Ruiz


                                                 13
        The plaintiff asserts two separate claims of deliberate indifference to medical needs

against Dr. Ruiz. He first claims that from July to November 2016, Dr. Ruiz failed to provide

him with any treatment for his disfigured and painful left foot. The plaintiff’s second claim

arises from Dr. Ruiz’s treatment of an injury he sustained to his left ankle in the recreation yard

on June 22, 2017.

        Dr. Ruiz does not address the objective prong of the Eighth Amendment standard and

does not contest the fact that the plaintiff’s medical conditions during the time periods in

question were serious. Rather, he contends that the medical evidence reflects that he was not

deliberately indifferent to the plaintiff’s serious needs.

                a.      Treatment from July 2016 to November 2016

        In opposition to the motion for summary judgment, the plaintiff declares that on July 1,

2016, he informed Dr. Ruiz that his foot was painful and that the pain was caused because his

footwear was inadequate. ECF No. 24-3 ¶ 16. The plaintiff asked Dr. Ruiz to refer him to a foot

specialist or to prescribe him orthotic shoes or inserts to fit his left foot. Id. ¶ 19. The plaintiff

declares that Dr. Ruiz did not prescribe him any pain medication to treat his pain and discomfort

or provide any meaningful relief for his disfigured and painful left foot. Id. ¶¶ 18, 20.

        Dr. Ruiz argues that the plaintiff’s medical records contradict the plaintiff’s allegations

that on July 1, 2016, he failed to provide any treatment in response to the medical condition

affecting the plaintiff’s left foot. The medical records submitted by the defendants reflect that on

July 1, 2016, Dr Ruiz examined the plaintiff due to his complaints of pain in his lower back. Ex.

A at 47. Dr. Ruiz ordered an x-ray of the plaintiff’s lumbar spine and prescribed pain medication

and a bottom bunk pass for a year. Id. Dr. Ruiz also noted that the plaintiff suffered from foot


                                                   14
callouses. Id. In response to this observation, Dr. Ruiz recommended that the plaintiff tie his

shoes correctly. Id. In his declaration, Dr. Ruiz states that during his examination of the plaintiff

on July 1, 2016, it appeared that the cause of his foot callouses was the fact that the plaintiff’s

shoes were not properly or securely tied. Ex. D ¶ 8. Thus, he instructed the plaintiff to tie his

shoes correctly and to avoid playing sports in order to prevent the development of further

callouses. Id. In addition, Dr. Ruiz explained that he had prescribed Neurontin not only to treat

the plaintiff’s back pain, but also to treat the plaintiff’s foot pain because a patient who has lost a

toe or finger may suffer from a sensation of pain called phantom pain in the area where the toe or

finger was amputated. Id. ¶¶ 10-11. At that the time of his examination of the plaintiff on July

1, 2016, Dr. Ruiz did not consider the callouses on the plaintiff’s feet to warrant custom-fit

orthopedic shoes. Id. ¶ 12.

       On September 1, 2016, Dr. Ruiz examined the plaintiff in response to his complaint of a

possible allergy to fish. Id. ¶ 13. Dr. Ruiz noted that the x-ray of the plaintiff’s spine revealed

no abnormalities but that he continued to complain about pain in his back. Id. ¶ 14; Ex. A at 93.

Dr. Ruiz discontinued the prescription for Neurontin and prescribed Motrin for pain to be taken

three times a day for sixty days. Ex. D ¶ 14. In response to the plaintiff’s request for a new

mattress, Dr. Ruiz recommended that he contact the unit manager. Id.

       On November 3, 2016, Dr. Ruiz examined the plaintiff and noted that he complained

about his footwear not fitting properly and that he requested to be sent to be evaluated by a

podiatrist. Id. ¶ 15. Dr. Ruiz observed abrasions on both of the plaintiff’s feet. Id. ¶ 16. Later

that day, Dr. Ruiz submitted a request to the URC seeking approval for plaintiff to be seen by a

podiatrist. Id. As indicated above, Dr. Berkowitz saw the plaintiff on December 5, 2016.


                                                  15
        Thus, Dr. Ruiz has submitted specific evidence reflecting that he did acknowledge the

plaintiff’s complaints of callouses on his feet during the July 1, 2016 visit and made

recommendations to prevent further callouses. Dr. Ruiz also prescribed medication to treat the

plaintiff’s painful back and foot conditions, and the medical records confirm this. Ex. A at 47.3

Furthermore, on September 1, 2016, Dr. Ruiz prescribed a new pain medication to be taken for

sixty days, which the plaintiff does not even attempt to rebut in his declaration. Dr. Ruiz’s

declaration shows that he evaluated each of the plaintiff’s complaints on July 1, 2016, prescribed

several conservative steps for treatment, and determined in his medical judgment that more

specialized treatment was not necessary at that time. Ex. D. ¶ 12 (“It did not appear that there

was a medical need for custom fit orthopedic shoes for Mr. Morales-Rojas at any time during my

evaluation and treatment of him on July 1, 2016.”).

       The fact that the plaintiff believed that he should have been referred to a podiatrist,

without more, constitutes a difference of opinion about treatment rather than deliberate

indifference to a serious medical condition. Such a disagreement does not rise to the level of

deliberate indifference to a medical need. See Chance, 143 F.3d at 703 (It is well-established

that mere disagreement over the proper treatment does not create a constitutional claim. So long

as the treatment given is adequate, the fact that a prisoner might prefer a different treatment does

not give rise to an Eighth Amendment claim.”) (citation omitted); Valdes v. Fischer, No. 08-CV-



       3
          This specific evidence is apparently disputed by the plaintiff, who avers that, “[t]he
defendant Ruiz did not prescribe the Plaintiff any pain medication for the severe pain and
discomfort.” ECF No. 24-3 at 4. Even crediting that vague statement – which is not tied to a
particular date but appears to relate to July 1 – I find that it is insufficient to create a dispute of
material fact in light of the ample, unrebutted evidence that Dr. Ruiz provided ongoing treatment
to the plaintiff, including arranging for a new pain medication in September 2016. In other
words, even if Dr. Ruiz prescribed no pain medication on July 1, 2016, no reasonable juror could
                                                   16
749 (LEK/DRH), 2010 WL 5638611, at *7 (N.D.N.Y. Dec. 7, 2010) (“Any complaints Valdes

had about the whether he should be referred to a specialist or receive additional x-rays of his

mouth constitute no more than a disagreement in his treatment. Such disagreements, without

more, are insufficient to state an Eighth Amendment violation.”) (citation omitted), report and

recommendation adopted, No. 9:08-CV-0749 (LEK/DHR), 2011 WL 239808 (N.D.N.Y. Jan. 24,

2011); Adams v. Perez, No. 08 Civ. 4834(BSJ), 2009 WL 513036, at *4 (S.D.N.Y. Feb. 27,

2009) (holding that plaintiff’s claim that physician was deliberately indifferent to the constant

pain in her hip and back by refusing to order an MRI or refer her to a pain specialist

“constitute[d] a disagreement regarding course of treatment . . . that is not actionable under the

Eighth Amendment”) (collecting cases); Ferrera v. Fisher, No. 06CIV1158LTSGWG, 2008 WL

4443920, at *14 (S.D.N.Y. Sept. 30, 2008) (“absent a showing that the Medical Defendants were

reckless in disregarding a risk to Plaintiff's health, Plaintiff's complaints that he has not received

the exact tests, referrals and treatments that he wanted, at the desired time, are insufficient to

raise a triable question of fact as to whether the medical defendants were deliberately indifferent

to serious medical needs.”)

       To the extent that the plaintiff alleges that the pain medication prescribed by Dr. Ruiz on

July 1, 2016 or on September 1, 2016 was not effective in alleviating his foot pain, he has

presented no evidence that he made this fact known to Dr. Ruiz or any other medical provider at

Cheshire during the period from July 1, 2016 to November 2, 2016. The plaintiff acknowledges

that on November 3, 2016, after observing the abrasions on his toes, Dr. Ruiz submitted a request

to the URC to approve a referral to a podiatrist. In opposition to the motion for summary



find that that circumstance alone amounted to deliberate indifference on this record.
                                               17
judgment, the plaintiff declares that at some point between his July 1, 2016 and November 3,

2016 appointments with Dr. Riuz, he sent an informal request to the medical department

complaining about severe pain in his left foot. ECF No. 24-3 ¶ 21. The plaintiff has not,

however, submitted a copy of this request to the court or any other document that might support

his allegation regarding the submission of this request. Nor has he produced any evidence that

any defendant was aware of this request. Furthermore, a review of the medical records submitted

by the defendants reflects no copies of any requests for treatment or references to complaints of

pain made by the plaintiff between July 1, 2106 and November 3, 2016. Absent any evidence of

complaints of pain or complaints about the ineffectiveness of the pain medication that had been

previously prescribed, the plaintiff cannot state a plausible claim that Dr. Ruiz was deliberately

indifferent to his painful foot condition.

       Construing the evidence in the light most favorable to the plaintiff, and drawing all

reasonable inferences in his favor, as required on summary judgment, I find that the plaintiff has

not raised a genuine issue of material fact about whether the treatment by Dr. Ruiz from July

2016 to November 2016 constituted “a conscious disregard of a substantial risk of serious harm”

to the condition of his left foot such that it rose to the level of “culpable recklessness.”

Hathaway, 99 F.3d at 553. Thus, the plaintiff has not met the subjective prong of the Eighth

Amendment standard. Accordingly, the motion for summary judgment is granted on the ground

that Dr. Ruiz did not exhibit deliberate indifference to the plaintiff’s foot condition from July

2016 to November 2016.

                       b.      Treatment for Ankle Injury from June to August 2017

       The plaintiff alleged in the complaint that on June 22, 2017, he injured his ankle during


                                                  18
recreation. Compl. at 7-8 ¶ 39. He claimed that the injury was the result of his wearing shoes

that did not fit properly. Id. In his Local Rule 56(a)2 Statement, however, the plaintiff states

that he twisted his ankle when he stepped in a pothole in the recreation yard as he attempted to

catch a basketball. Pl.’s L.R. 56(a)2 ¶ 35. The plaintiff contends that he fractured a bone in his

foot when he twisted his ankle and that Dr. Ruiz failed to adequately treat the fracture to ensure

that it would heal properly. Compl. at 9-11 ¶¶ 48-55. As a result of Dr. Ruiz’s negligence in

treating the fracture, the plaintiff experienced pain and difficulty walking. Id. at 11 ¶ 57

        Dr. Ruiz argues that the plaintiff’s medical records belie the claims that he failed to

timely or adequately treat the ankle injury suffered by the plaintiff on June 22, 2017.

The medical records submitted by the defendants reflect that on the day that the plaintiff twisted

his ankle, both a nurse and Dr. Ruiz examined him. Ex. A at 29-31, 35. The nurse noted

swelling to the left lateral anterior part of his left foot and that he was limping on his left foot.

Id. at 31. The nurse recommended that he elevate his left leg and apply ice to the swollen area

and provided him with crutches, medication for pain, an ace bandage, and a bottom bunk pass.

Id. at 29, 31. Dr. Ruiz examined the plaintiff later that day and noted swelling over the lateral

portion of the mid-point of plaintiff’s left foot. Id. at 35. He prescribed Motrin to be taken three

times a day for pain, crutches, a bottom bunk pass for one year, and ordered that the plaintiff

undergo an x-ray of his left foot. Id. at 7, 29, 35; Ex. D ¶¶ 20-22. Dr. Ruiz, in his professional

opinion, did not think it was necessary to transfer the plaintiff to an outside medical provider for

an x-ray or treatment. Ex. D ¶ 24.

        On July 26, 2017, the plaintiff underwent an x-ray of his left foot. Ex. A at 92. On July

28, 2016, a nurse examined the plaintiff due to his complaints of pain and his request to review


                                                   19
the results of his x-ray. Id. at 27-28. The nurse noted some swelling and discoloration in the

plaintiff’s ankle and contacted Dr. Ruiz. Later that day, Dr. Ruiz met with the plaintiff and

explained that he had sustained a fracture to the base of the fifth metatarsal bone also known as a

Jones fracture. Id. at 29; Ex. D ¶ 28. Dr. Ruiz recommended that the plaintiff wear a hard,

orthopedic boot on his left foot for six to eight weeks and also prescribed a new medication to

treat the plaintiff’s pain to be taken twice a day for thirty days. Ex. A at 6; Ex. D ¶ 29. The

plaintiff used crutches and the boot for approximately a month and then returned both to the

medical department. Ex. A at 26; Ex. D ¶ 31.

       The plaintiff has not offered any evidence to contradict these facts with regard to the

treatment provided to him by Dr. Ruiz and the nurses at Cheshire after his ankle injury. To the

extent that the plaintiff claims that the delay in undergoing an x-ray and receiving the results of

the x-ray constituted deliberate indifference, the claim does not rise to the level of an Eighth

Amendment violation. See Jimenez v. Sommer, No. 14-CV-5166 (NSR), 2017 WL 3268859, at

*6 (S.D.N.Y. July 28, 2017) (allegation that after inmate’s fall, a nurse examined inmate and

provided him with pain medication, crutches and an air cast and that five days later he underwent

an x-ray of his ankle revealing a fracture did not state claim of deliberate indifference to a

serious medical need) ; Patterson v. Westchester County, No. 13 Civ. 0194 (PAC)(AJP), 2014

WL 1407709, at *7 (S.D.N.Y. Apr. 11, 2014) (ankle injury from basketball game not objectively

serious enough and “the several-day delay in taking and reporting the results of an x-ray that

revealed torn ankle ligaments does not constitute a sufficiently serious treatment delay”), report

and recommendation adopted, 2014 WL 2759072 (S.D. N.Y. June 16, 2014); Small v. Clements,

No. 3:18-CV-1731 (KAD), 2018 WL 5634942, at *3–4 (D. Conn. Oct. 31, 2018) (“The decisions


                                                 20
not to arrange for an immediate x-ray or prescribe a stronger pain medication than Motrin during

th[e] week [inmate waited to be x-rayed], demonstrate, at most, a disagreement over treatment

which is not cognizable under section 1983.”); Miles v. Cty. of Broome, No. 3:04-CV-1147, 2006

WL 561247, at *9 (N.D.N.Y. Mar. 6, 2006) (concluding delay of seventeen days “in the

provision of X-Rays or immobilization” of inmate’s wrists did not “constitute[] deliberate

indifference to a serious medical need”).

       In support of the motion for summary judgment, Dr. Ruiz declares that when he learned

of the results of the x-ray of the plaintiff’s left foot and ankle, he determined that an orthotic boot

was the best course of treatment for the plaintiff’s fracture because the boot consisted of a hard

platform base that would permit the fracture to heal without the possibility of injuring the

plaintiff’s foot further. Ex. D ¶¶ 28-29. In addition, he opined that splinting and surgery were

not appropriate options given that the plaintiff had no fourth or fifth toe to which any splint or

other hardware could be attached. Id. ¶ 30.

       The plaintiff has submitted no evidence to demonstrate that Dr. Ruiz’s determination

regarding the type of fracture that he had sustained or Dr. Ruiz’s decision regarding the method

of medical treatment to be employed in response to the fracture was not based on sound medical

judgment. See Reyes v. Gardener, 93 F. App’x. 283, 285 (2d Cir. 2004) (“[Plaintiff] has offered

no evidence ... showing that the prescribed medication regimen deviated from reasonable

medical practice for the treatment of his condition.”); Pelletier v. Armstrong, No. CIV

399CV1559 HBF, 2007 WL 685181, at *12 (D. Conn. Mar. 2, 2007) (concluding that inmate

had “failed to meet his burden of providing evidence to show that the medical professionals were

not relying on sound medical judgment in determining that he was not a candidate for” specific


                                                  21
type of medical treatment and that claim amounted to nothing more than “a disagreement about

appropriate treatment” which was not “cognizable under the Eighth Amendment”). Nor has the

plaintiff offered any evidence to support his allegation that the fracture of the bone in his left foot

did not heal properly or that Dr. Ruiz did not respond to his complaints of pain made during the

two-month period between the date of the fracture and the filing of this action.

       The plaintiff contends that Dr. Ruiz is not an orthopedist or a podiatrist and should have

consulted with a podiatrist or orthopedist before deciding to pursue the immobilization method

using a boot to treat the fracture in his left foot. Compl. at ¶¶ 50-52. The plaintiff characterizes

Dr. Ruiz’s conduct as negligent.

       Negligence that would support a claim for medical malpractice, however, does not rise to

the level of deliberate indifference and is not a cognizable claim under section 1983. See

Salahuddin, 467 F.3d at 280 (“[R]ecklessness entails more than mere negligence; the risk of

harm must be substantial and the official's actions more than merely negligent.”); Hernandez v.

Keane, 341 F.3d 137, 144 (2d Cir. 2003) (observing that showing of medical malpractice is

insufficient, on its own, to establish deliberate indifference).

       The medical records do not support a claim of complete denial of medical treatment for

the plaintiff’s foot fracture. Rather, the medical records and Dr. Ruiz’s declaration demonstrate

that medical staff members at Cheshire, including Dr. Ruiz, provided attentive care in response

to the injury to the plaintiff’s ankle and foot. The plaintiff has not offered evidence to permit a

reasonable jury to conclude that Dr. Ruiz was deliberately indifferent to or “evince[d] a

conscious disregard of a substantial risk of serious harm” to the condition of his left foot during

the period from June 22, 2017 to August 22, 2017. Hathaway, 99 F.3d at 553. Absent disputed


                                                  22
issues of material fact as to whether Dr. Ruiz exhibited deliberate indifference in treating the

plaintiff’s foot fracture, the plaintiff has not met the subjective prong of the Eighth Amendment

standard and Dr. Ruiz is entitled to judgment as a matter of law.

       B.      Qualified Immunity

       The defendants contend that they are entitled to qualified immunity because they acted

with objective reasonableness in response to the plaintiff’s medical conditions. Because the

court has granted summary judgment on the ground stated above, it need not reach the

defendants’ qualified immunity argument.

IV.    Conclusion

       Defendants’ Motion for Summary Judgment, [ECF No. 16] is GRANTED. The Clerk is

directed to enter judgment for the defendants and close this case.

       SO ORDERED at Hartford, Connecticut this 4th day of March, 2019.

                                              /s/ MICHAEL P. SHEA ____
                                              Michael P. Shea
                                              United States District Judge




                                                 23
